The opinion of the court was delivered by
Swayze, J.
The plaintiff in error was convicted of the murder of his wife. He relies for a reversal upon alleged *234errors in the admission of evidence and in the charge of the court. The first error alleged in the admission of evidence is that a woman who had taken care of the rooms some time during the two or three months that the plaintiff in error and his wife had occupied them, was allowed to testify that she did not see a hatchet there. The importance of the testimon}' seems to have been that it tended in some degree to show that Mack did not use a weapon that happened to be there but one he had provided for the purpose. The evidence in itself did not suffice for that purpose but wre do not doubt that it was admissible. If numerous witnesses who had had equal opportunities of observing the contents of the rooms but at different times could have been called and testified to the same effect, a strong case might have been made against any contention that the prisoner merely picked up in the heat of the moment a hatchet meant for another purpose; the strength of the case would have depended upon the number of' observations made and the opportunities of each observer. The testimony of any one witness might be of slight importance; the joint effect might be crushing. In such a case we do not doubt that each observation is admissible; its weight is for' the jury.
The admission of the written confession of the prisoner is objected to upon the ground that it was not voluntary. The evidence w7as conflicting; if the police officer was believed there was no hope or fear to induce the confession; if the prisoner was believed, liope was held out. We think the trial judge was right in crediting the statement of the officer. The written statement was more favorable to the prisoner although less credible than the oral statement he had made a few hours before when, he had of his own accord given himself up to the police, and no question is made of the voluntary character of that oral statement:
The plaintiff in error complains that the judge refused to charge that to constitute murder in the first degree premeditation, willfulness and deliberation must succeed each other in that order. It is true that in State v. Clayton, 83 N. J. L. 673, we stated them in that order, but the point of *235the decision was not the order in which the mental acts took place bnt the necessity that all three should be present and the impossibility that they should be synchronous. That the order is not the controlling feature appears from our opinion in State v. De Liso, 75 Id. 808 (at p. 820), where the same learned judge places premeditation and deliberation as normally preceding the willfulness, i. e., the intent to kill. We do not understand that either in those cases or in State v. Mangano, 77 Id. 544, 547, where we adopted the order stated in the De Liso case, the court; meant to make the correctness of a charge to the jury depend upon the correctness of the psychological analysis which this court has itself made in two distinct ways; our object was rather to emphasize the need of each of the three mental processes required by the statute to constitute murder in the first degree. In the present case the learned trial judge told the jury that there are three mental states or acts and one must succeed another in point of time, ánd that an intent to kill, carried out, does not constitute murder in the first degree unless coupled with deliberation and premeditation, which require time for each mental act to be performed. He said, following the De Liso case and the Mangano case, that normally premeditation comes first, then follows deliberation after which the killing being determined upon becomes willful, deliberate and premeditated. The use of the words “determined upon” is equivalent to “intended.” Thus he called attention to all the necessary elements and we find no error.
As to the effect of intoxication the charge was quite as favorable as the defendant had any right to ask. The judge charged that if the defendant was so intoxicated or in such a condition of mind because he was getting over a debauch that his faculties were prostrated and rendered him incapable of forming a specific intent to kill with this willful, deliberate and premeditated character, then although it is no defence or justification, his offence would be murder in the second degree. This follows the rule in Wilson v. State, 60 N. J. L. 171.
*236We see no cause for reversal in the fact that PTewhall was permitted to testify as- to the condition of the rooms in which decedent’s body lay, that it was in good order, and that she lay there apparently asleep.
As we find no error or valid cause for reversal the judgment must be affirmed.